Motion by respondent to further amend decision of this court, dated June 6, 1966, as amended by its decision, dated June 15, 1966; and to amend the order of this court entered thereon insofar as the said decision and order pertain to the judgment of the Supreme Court, Kings County, entered March 9, 1965. Motion granted. The decision and order are further amended to provide that in the *687reversal of the judgment entered March 9, 1965, upon the remission to the Special Term, the petitioner shall be accorded full pay for the period fixed in the order and amended decision of this court, less the amount of compensation which said respondent earned in any other employment or occupation during said period. Ughetta, Acting P. J., Christ, Rabin, Hopkins and Benjamin, JJ., concur.